Title: To George Washington from Major General John Sullivan, 29 April 1779
From: Sullivan, John
To: Washington, George



Dear General
        29th April 1779 ½ past 1 oC.

I am this moment honored with your Excys favor of this morning I am to be upon the Business you are pleased to Mention this afternoon & Shall take Care to See that Every thing is in Readiness as I know much of your Excellys time will be taken up. As I am to go upon the Business by appointment at three of Clock your Excelly will please to Excuse my not doing myself the honor to Dine with you to Day which Should otherwise have gladly done. I have the honor to be most Respectfully Dear General Yr most obedt Servt
Jno. Sullivan